Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/18/2022.  Claim 1 is amended; claims 2-4 are cancelled; and claims 13-14 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1 and 5-14 are currently pending in the application.


It is noted that identifier for claim 1 is incorrect and should be “currently amended”, see MPEP § 714.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Musick et al (US 2015/0291778 A1).
Regarding claim 1, Musick et al teach a method of processing an article wherein the plastic article is subjected to laser light beam (claim 21) which reads on the irradiating with laser beams in present claim 1.  The plastic article is made from composition comprising 60 to 90% by weight of plastic resin (i.e. reads on non-conductive carrier in present claim 1), core-shell material and additives that include LDS (i.e. laser direct structuring additive) (claims 11, 15 and 19).  LDS additive is selected such that upon exposure to a laser beam, metal atoms are activated and exposed and the etched area is capable of being plated to form a conductive structure (paragraph 0035) which reads on generating electrically conductive structures in irradiated regions in present claim 1.  See example 23, wherein the copper (II) hydroxide phosphate (i.e. reads on copper hydroxide phosphate in present claim 1) is treated with sodium aluminate solution (paragraph 0069) and the Al2O3 encapsulation of copper (II) hydroxide phosphate has no detrimental effect on the mechanical properties of plastic (paragraph 0089).  It is required to combine core-shell material with a plastic or coating resin prior to thermal exposition of the resin core-shell composition in the compounding or similar processing (paragraph 0071) which reads on distributed or dissolved therein in present claim 1.
Musick et al are silent with respect to stabilizer.
However, Musick et al in the general disclosure teach that core materials which may be used include LDS additives such as copper (II) hydroxide phosphate (paragraph 0033) and the shell material is formed from boric acid (paragraph 0032) which reads on the stabilizer in present claim 1.  Therefore, in light of the teachings in general disclosure of Musick et al, it would have been obvious to one skilled in art prior to the filing of present application to include boric acid as the shell material to coat the LDS additive such as copper (II) hydroxide phosphate, absent evidence to the contrary.
Regarding claim 5, Musick et al teach that LDS additive is selected such that upon exposure to a laser beam, metal atoms are activated and exposed and the etched area is capable of being plated to form a conductive structure (paragraph 0035).
Regarding claim 6, Musick et al teach that thermoplastic composition comprises 0.1 to 30% by weight of laser direct structuring additive (paragraph 0026).
Regarding claim 7, Musick et al teach that shell material comprises from about 2 to 30% by mass of total sample mass (paragraph 0031).
Regarding claims 8 and 9, Musick et al teach that application of an inert shell consisting of one of the oxides can mitigate the effect of thermal oxidative degradation and thus increase the functionality of laser marking additives (paragraph 0011).  It is particularly suited for thermoplastics that contain aromatic functionality such as polycarbonates (paragraph 0020).  The shell comprises a metal oxide (i.e. reads on synergist in present claim 8) and completely encapsulates the core particle (paragraph 0022).  The shell material can comprise from 0.5 to 40% by weight of the total particle mass (paragraph 0025).  The finished plastic composition contains from 0.25 to 16% by weight (paragraph 0026).  Hence, the amount of shell material overlaps with the amount of synergist in present claim 9.
Regarding claims 10 and 11, examples of thermoplastic polymers include polycarbonates (paragraph 0020).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Musick et al (US 2015/0291778 A1) in view of Schrauwen (US 2014/0248564 A1).
The discussion with respect to Musick et al in paragraph 5 above is incorporated here by reference.
Musick et al are silent with respect to wavelength of laser beam.
However, Schrauwen in the same field of endeavor teach composition comprising (a) aromatic polycarbonate and (b) laser direct structuring additive (LDS) and a process of producing circuit carrier (abstract).  Examples of LDS additives that includes copper hydroxide phosphate (paragraph 0024).  Laser irradiation may be UV light, visible light or IR light having a wavelength of from 100 to 25,000 nm (paragraph 0024).  Therefore, in light of the teachings in Schrauwen, it would have been obvious to one skilled in art prior to the filing of present application to use any laser light including that having a wavelength of from 100 to 25,000 nm (paragraph 0024), absent evidence to the contrary.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 7/18/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764